                       Case 1:21-cv-02218-MKV Document 13 Filed 07/23/21 Page 1 of 1

                                  LESTER SCHW AB KATZ & DW YER, LLP
                                                   100 W ALL STREET
                                               NEW YORK, N.Y. 10005 -3701
                                                        (212) 964-6611
                                                      FAX: (212) 267-5916
JEFFREY A. PAYNE                                                                                    NEW JERSEY OFFICE
                                                                                                     500 Frank W. Burr Blvd
Writer's Direct Dial: (212) 341-4316                                                                   5th Floor, Suite 31
E-Mail: jpayne@lskdnylaw.com                                                                         TEANECK, N.J. 07666
                                                                                                        (973) 912-9501


                                                           July 22, 2021

                                                                                     USDC SDNY
                                                                                     DOCUMENT
          Via ECF                                                                    ELECTRONICALLY FILED
          United States District Court                                               DOC #:
          Southern District of New York                                              DATE FILED: 
          500 Pearl Street
          New York, New York 10007

          Attn: Hon. Judge Mary Kay Vyskocil

                    Re:        Kiran Vuppala v. Spanish Benevolent Society Inc. (La Nacional), a
                               New York not-for-profit corporation, a New York corporation, d/b/a
                               La Nacional, et al
                               Docket No.:        1:21-cv-02218-MKV
                               Our File No.:      552-0001

          Dear Hon. Judge Vyskocil:

                  Please allow this correspondence to serve as Defendant’s request to adjourn and
          reschedule the Initial Case Management Conference, which is scheduled for July 26, 2021 at
          10:00 a.m. I have a court ordered mediation that I am attending from 10:00 a.m. to 11:30 a.m.
          that same day and respectively request that the Court reschedule the conference for later that day
          or another date. There have been no previous requests for an adjournment and I have conferred
          with plaintiff’s counsel who has consented to this application.

                    Thank you.

                                                           Respectfully submitted,

                                                           s/Jeffrey A. Payne
          JAP:imr                                          JEFFREY A. PAYNE
          4815-5612-2867
          cc:                                     7KH,QLWLDO3UHWULDO&RQIHUHQFHVFKHGXOHGIRU-XO\DW
                                                  $0LVDGMRXUQHGWR-XO\DW307KHFRQIHUHQFHZLOO
          Via ECF
                                                  EHKHOGWHOHSKRQLFDOO\7RMRLQWKHFRQIHUHQFHGLDO
          The Weitz Law Firm, P.A.
                                                  DQGHQWHUDFFHVVFRGH6225'(5('
          18305 Biscayne Blvd., Suite 214
          Aventura, Florida 33160
          Attn: B. Bradley Weitz, Esq.                          
          Attorneys for Plaintiff
